Citation Nr: 1414667	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  03-18 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected low back disability.

2. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from December 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran and her spouse testified before the Board in July 2009 and in May 2013.  Transcripts of the hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the instant appeal in July 2013 with instructions to provide the Veteran a VA examination to determine whether her bilateral knee disabilities are either directly related to her period of active service or are secondary to her service-connected back disability.

The Veteran was provided a VA examination in August 2013, at which she was diagnosed with degenerative joint disease of the bilateral knees.  However, while the VA examiner opined the Veteran's bilateral knee disability is not "proximately due to or the result of" her service-connected back disability, this opinion is not sufficient regarding the question of aggravation.  Further, no opinion was offered regarding direct service connection.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311; Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").  As the August 2013 VA examination does not address direct service connection or the question of aggravation with respect to secondary service connection, the Veteran must be provided a new VA examination in conjunction with her claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to address the etiology of her degenerative joint disease of the bilateral knees.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination.  Following a clinical examination of the Veteran and review of the claims file, the examiner should address the following:

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current left and/or right knee disabilities are etiologically related to her period of active service.  In offering this opinion, the examiner should specifically comment on the Veteran's assertions of an in-service twisting knee injury and continuity of symptomatology since service.

b. If (a) is answered no, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's left and/or right knee disability has been aggravated (chronically worsened beyond normal progression) by her service-connected back disability.  In offering this opinion, the examiner is instructed to accept as credible the Veteran's assertions that she fell on her knees due to medication prescribed to treat her back disability.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


